Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20              PageID.454     Page 1 of 10



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


COMPLETE MEDICAL SALES, INC.,
d/b/a COMPLETE MEDICAL SERVICES, INC.,

       Plaintiff,
v.                                                               Case No. 20-11152

GENORAY AMERICA, INC.,

       Defendant.
                                                  /

OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO TRANSFER VENUE

       Pending before the court is Defendant Genoray America, Inc.’s Motion to

Transfer Venue. Plaintiff initially filed its complaint in Macomb County Circuit Court,

alleging breach of contract, breach of express warranties, and unjust enrichment, as

well as violations of the implied warranty of merchantability and the Michigan Consumer

Protection Act. (ECF No. 1-1, PageID.20-29.) The claims stem from Plaintiff’s purchase

of medical equipment from Defendant to distribute to its own customers. (ECF No. 6,

PageID.104.) Plaintiff seeks compensatory damages in excess of $1,000,000. (ECF No.

1, PageID.2; ECF No. 1-1, PageID.20-29.) Defendant removed the case to this court,

invoking diversity jurisdiction, and now seeks to transfer the case to the Central District

of California Southern Division pursuant to a forum selection clause contained in the

parties’ Distribution Agreement. (ECF No. 6, PageID.104.) Plaintiff opposes the motion,

arguing that the provision on which Defendant relies does not amount to an enforceable

forum selection clause. In the alternative, Plaintiff argues that even if the provision is a

forum selection clause, the clause is nevertheless expired and unenforceable. (ECF No.
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20                PageID.455      Page 2 of 10



8, PageID.240.) The motion has been fully briefed, and the court concludes a hearing is

unnecessary. See E.D. Mich. R. 7.1(f)(2). For the reasons stated below, the court will

grant Defendant’s motion and will transfer the case.

                                     I. BACKGROUND

       Plaintiff, a medical sales company, is a Michigan corporation with its principal

place of business in Romeo, Michigan. (ECF No. 1, PageID.1.) Defendant, a

manufacturer and provider of surgical C-Arm medical diagnostic equipment, is a

California corporation that maintains its principal place of business in Orange,

California. (Id.)

       In June 2013, Plaintiff and Defendant entered into a Letter of Intent under which

the parties expressed their desire to enter into a sole distributorship agreement. (ECF

No. 1-1, PageID.31.) Under the Letter of Intent, Defendant would provide the Zen 7000

C-Arm System, which is used by medical personnel to conduct digital x-ray imaging,

and Plaintiff would be the sole distributor across all 50 states. (Id.) If Plaintiff did not

meet its volume requirements, Defendant would be required to give Plaintiff ninety days

to correct the problem. (Id. at PageID.35.) If Defendant created a new C-Arm product,

Plaintiff would have the option to become the sole distributor of the product under the

same arrangement. (Id. at PageID.34.) The initial term of the parties’ exclusive

distributorship arrangement was five years and would automatically renew in five-year

increments if volume requirements were met. (Id. at PageID.35.)

       On July 25, 2013, the parties entered into an Exclusive Distribution Agreement

that expressly incorporated the terms and conditions of the Letter of Intent. (Id. at

PageID.38.) Under the Distribution Agreement, Defendant agreed to provide all



                                                2
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20                PageID.456          Page 3 of 10



requisite technical support to Plaintiff in the distribution of its products. (Id. at

PageID.39.) Furthermore, the Distribution Agreement established the parties’

obligations to each other, and provided that the agreement would be “governed,

interpreted, construed, in accordance with the laws of the State of Michigan without

regard to its conflict of law principles.” (Id. at PageID.41.)

       In addition to the Distribution Agreement, the parties signed a Dealer Policy. (Id.

at PageID.50.) The Dealer Policy includes—among other things—prices, descriptions of

products, provisions for tech and customer support, and also states “[a]ny case of

dispute or legal cases will follow law of the state of California, specifically under

jurisdiction of [Defendant’s] office at Orange, CA or [Defendant’s] Head Quarter’s

jurisdiction whichever [Defendant] chooses.” (Id. at PageID.52.) This is the provision

which Defendant claims amounts to a forum selection clause.

       Shortly after signing the Distribution Agreement, Plaintiff claims it experienced

problems with Defendant’s product, service, delivery, and technical support. (Id. at

PageID.13.) Moreover, when the Distribution Agreement was nearing the end of the

initial five-year term, Plaintiff alleges that Defendant breached the automatic renewal

obligation and attempted to limit the five-year extension to a one-year extension. (Id. at

PageID.16.)

       This suit followed, originally filed in the Macomb County Circuit Court on April 3,

2020. Plaintiff raises five claims: breach of contract, breach of express warranties,

violation of the Michigan Consumer Protection Act, 1 unjust enrichment, and breach of




       1
       Plaintiff voluntarily dismissed the Michigan Consumer Protection Act claim on
June 30, 2020. (ECF No. 13, PageID.401.)
                                                3
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20             PageID.457     Page 4 of 10



the implied warranty of merchantability. (ECF No. 1-1, PageID.20-29.) On May 6, 2020,

Defendant removed the case to this court based on diversity of citizenship. (ECF No. 1,

PageID.1.) Now, Defendant seeks to transfer this case to the United States District

Court for the Central District of California pursuant to the purported forum selection

clause contained in the Dealer Policy. (ECF No. 6, PageID.104.)

       Defendant defends the forum selection clause in the Dealer Policy as valid, while

Plaintiff argues that the term does not actually amount to a forum selection provision. In

the alternative, Plaintiff argues that even if the term constitutes a forum selection clause,

it is not enforceable because it expired after one year and is a boilerplate provision that

conflicts with another negotiated contractual term: a choice of law provision. (ECF No.

8, PageID.240.)

                                      II. STANDARD

       Motions to transfer venue are governed by 28 U.S.C. § 1404(a). Pursuant to

§1404, contracts containing enforceable forum selection clauses should be “given

controlling weight in all but the most exceptional cases.” Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 33 (1988). Federal law governs the enforceability of forum selection

clauses. Wong v. PartyGaming, Ltd., 589 F.3d 821, 827 (6th Cir. 2009). To determine

whether a contract contains a mandatory forum selection clause, the court examines the

plain language used to describe where the parties may litigate their claims; words such

as “any,” “all,” “must,” and “should,” are indicative of a mandatory forum selection

clause. See General Electric Co. v. G. Siempelkamp GmbH & Co., 29 F.3d 1095, 1097

(6th Cir. 1994) (citing Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 2 (1972)) (“Because

the clause states that ‘all’ disputes ‘shall’ be at Siempelkamp’s principal place of



                                             4
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20              PageID.458     Page 5 of 10



business, it selects German court jurisdiction exclusively and is mandatory.”). A clearly

written forum selection clause should be enforced according to its terms. General

Electric Co., 29 F.3d at 1099.

       Next, if the court deems the language to constitute a valid forum selection clause,

the court should evaluate its enforceability. In Wong, the Sixth Circuit articulated three

factors for courts to consider in evaluating the enforceability of a forum selection clause:

“(1) whether the clause was obtained by fraud, duress, or other unconscionable means;

(2) whether the designated forum would ineffectively or unfairly handle the suit; and (3)

whether the designated forum would be so seriously inconvenient such that requiring

the plaintiff to bring suit there would be unjust.” Wong, 589 F.3d at 828. The third factor

in this analysis places a “heavy burden” on the party opposing the transfer. Id. at 830.

“Mere inconvenience” alone does not rise to the level of injustice necessary to meet the

third factor. Id. at 829.

        “Commercial forum selection clauses between for-profit business entities are

prima facie valid.” Preferred Capital, Inc. v. Associates in Urology, 453 F.3d 718, 721

(6th Cir. 2006). However, courts “may refuse to enforce even an unambiguous,

bargained-for forum selection clause if a party can ‘clearly show that enforcement would

be unreasonable and unjust, or that the clause [is] invalid for such reasons as fraud or

overreaching.’” The Bremen, 407 U.S. at 1916; General Electric Co., 29 F.3d at 1099.

       When a contract contains a valid and enforceable forum selection clause, a

court’s analysis for a motion to transfer under 28 U.S.C. § 1404(a) is guided by three

principals. First, “the plaintiff’s choice of forum merits no weight.” Atl. Marine Constr. Co.

v. United States Dist. Court, 571 U.S. 49, 63 (2013). The plaintiff bears the burden of



                                              5
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20                PageID.459      Page 6 of 10



proving why the contractually selected forum should not hear the case. Id. Second, the

court will not consider or weigh the parties’ private interests; although, in certain

situations, the court may consider public-interest arguments. Id. at 64. Third, the state

law of the contractually selected forum governs the underlying claim, not the state law of

the forum in which the plaintiff initially files. Id. at 65-66.

                                        III. DISCUSSION

       The parties first dispute whether their agreement contains a forum selection

clause. The contested clause appears in the parties’ Dealer Policy and states that,

 “[a]ny case of dispute . . . will follow the Law of California, [s]pecifically under

Jurisdiction of [Defendant’s] office at Orange, California or [Defendant’s] headquarters

Jurisdiction whichever [Defendant] chooses.” (ECF No. 1-1, PageID.52.) While the

agreement contains conflicting provisions regarding choice of law, there is only one 2

provision referencing jurisdiction, which states that Orange, California is the proper

jurisdiction for any dispute. (Id.)

       Plaintiff argues that this provision is an invalid forum selection clause because

the word “venue” does not appear, and “jurisdiction” is not synonymous with “venue.”

(ECF No. 8, PageID.252.) While the words are not synonymous, courts have enforced

forum selection clauses containing language that does not reference the word “venue,”

including the Sixth Circuit in Wong in which the forum selection clause at issue stated

that all disputes would be subject to the exclusive “jurisdiction” of the courts of Gibraltar.



       2
         Plaintiff mistakenly argues there are conflicting forum selection clauses in the
Distribution Agreement. (ECF No. 8, PageID.244.) While there may be conflicting choice
of law provisions—one referencing Michigan law and another referencing California
law—there is only one provision that mentions jurisdiction. (ECF No. 1-1, PageID.52.)

                                                 6
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20              PageID.460      Page 7 of 10



See Wong, 589 F.3d at 834; see also The Bremen v. Zapata Off–Shore Co., 407 U.S. 1,

2 (1972) (enforcing a mandatory forum selection clause which stated that “any dispute

arising must be treated before the London Court.”); Kipin Industries, Inc. v. Deilen

Intern., Inc., 182 F.3d 490, 492 (6th Cir. 2006) (enforcing a forum selection clause which

stated that “disputes ‘shall be adjudicated by a court of competent jurisdiction sitting in

the State of Michigan.’”); General Electric Co., 29 F.3d at 1097 (enforcing a forum

selection clause which stated that the “[p]lace of jurisdiction for all disputes arising in

connection with the contract shall be at the principal place of business of the supplier.”).

       Here, the contested forum selection clause states that “any case of dispute . . .

will follow . . . under Jurisdiction [sic] of [Defendant’s] office at Orange.” (ECF No. 1-1,

PageID.52.) “Any case” suggests that the provision applies to all cases, and “will follow”

implies a mandatory condition. See The Bremen, 407 U.S., at 1909; General Electric

Co., 29 F.3d at 1097. Furthermore, the provision’s identification of a precise locality—

Orange, California—makes the forum selection clause even more specific than other

clauses enforced by the Sixth Circuit which reference only a state as the designated

forum. See Kipin Industries, 182 F.3d at 492.

       Next, Plaintiff argues that even if Dealer Policy contains a valid forum selection

clause, the clause cannot be enforced because it expired after one year. (ECF No. 8,

PageID.242.) Specifically, Plaintiff cites a portion of the Dealership Agreement which

states that:

       CMS agrees to continue Genoray’s pricing policy consistent with those
       prices set forth in the Dealer Policy for a period of one year from Effective
       Date for Genoray’s existing Product distributors. After one year, Genoray
       acknowledges and agrees that CMS shall not be bound by any of the
       terms and condition, or prices established by Genoray’s distributor
       network.

                                              7
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20                PageID.461      Page 8 of 10




(Id. at PageID.246 (quoting ECF No.1-1, PageID.40).) Plaintiff’s argument is not

persuasive.

       The phrasing of this provision implies that the Dealer Policy is distinct from the

provisions established by “Genoray’s distributor network.” (Id.) Had the parties intended

for the entirety of the Dealer Policy to expire after one year, the court assumes that they

would have specifically said so. See Alpha Capital Mgmt. v. Rentenbach, 792 N.W.2d

344, 359 (Mich. Ct. App. 2010) (“A contract must be interpreted according to its plain

and ordinary meaning.”); Barner v. Lansing, 183 N.W.2d 877, 878 (Mich. Ct. App. 1970)

(“It is well established that an unambiguous contract is not subject to construction and

must be enforced according to its terms.”). This provision does not terminate the Dealer

Policy in its entirety, rather it limits the pricing policy set force in the Dealer Policy to a

term of one year. Plaintiff’s claims tacitly rely on this interpretation.

        In the complaint, Plaintiff alleges, among other violations, that Defendant

breached the parties’ “Dealership Agreement” by failing to provide appropriate

“technical support”, “warranty obligations”, and “customer service.” (ECF No. 1-1,

PageID.21.) These obligations are specifically contained in the Dealer Policy, which

also contains the forum selection clause. (ECF No. 1-1, PageID.51.) Under Plaintiff’s

logic, if the Dealer Policy expired after one year, then so too did the terms contained in

the Dealer Policy which form the basis for some of Plaintiff’s alleged breaches of

contract. Plaintiff cannot have it both ways, relying on certain terms contained in the

Dealer Policy in support of its claims while simultaneously arguing that another clause in

the same Policy is no longer effective.




                                                8
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20              PageID.462     Page 9 of 10



       The Distribution Agreement specifically incorporates the Dealer Policy. (ECF No.

1-1, PageID.41); see also International Ass’n of Machinists & Aerospace Workers v. ISP

Chemicals, Inc., 261 F. App’x. 841, 848 (6th Cir. 2008) (“[I]ncorporation by reference is

proper where the underlying contract makes clear reference to a separate document,

the identity of the separate document may be ascertained, and incorporation of the

document will not result in surprise or hardship.”). The expiration of certain pricing terms

in the Dealer Policy does not terminate the Dealer Policy as a whole. Here, the terms of

the incorporated Dealer Policy, on which Plaintiff relies in support of its claims, remain in

effect as does the forum selection clause contained in that same document.

       Plaintiff bears the burden of proving why the contractually selected forum should

not hear the case. Atl. Marine Constr. Co., 571 U.S. at 63. Plaintiff fails to carry this

burden. As explained above, the Distribution Agreement contains, through incorporation

of the Dealer Policy, a valid forum selection clause that remains effective. Plaintiff

contends that the clause should not be enforced because it is “boilerplate,” but this

argument is not persuasive because “[c]ommercial forum selection clauses between for-

profit business entities are prima facie valid.” Preferred Capital, Inc., 453 F.3d at 721;

(ECF No. 8, PageID.255.)

       Finally, Plaintiff does not argue that any of the factors outlined in Wong impact

the enforceability of the forum selection clause, nor does Plaintiff argue that litigating the

claims in California would create a “serious inconvenience” for the parties such that

transfer should be denied. Wong, 589 F.3d at 827; Carnival Cruise Lines v. Shute, 499

U.S. 585, 594 (1991). Plaintiff has not met its burden of articulating any “exceptional”

reason for why the forum selection clause should not be enforced. Stewart Org., Inc.,



                                              9
Case 3:20-cv-11152-RHC-APP ECF No. 17 filed 07/16/20                                            PageID.463   Page 10 of 10



 487 U.S. at 33. Accordingly, the court must give controlling weight to the forum selection

 clause incorporated into the parties’ Distribution Agreement and transfer the case.

                                                              IV. CONCLUSION

             For the reasons stated above, the court concludes that the Dealer Policy

 contains a valid and enforceable forum selection clause. The language in the provision

 is specific (“any case” and “will follow”) and similarly worded provisions have been

 upheld by the Sixth Circuit. Additionally, the provision has not expired, and Plaintiff has

 not provided an exceptional reason why the forum selection clause should not be

 enforced. Accordingly,

             IT IS ORDERED that Defendant’s Motion to Transfer Venue to the Central

 District of California Southern Division (ECF No. 6) is GRANTED.

                                                                         s/Robert H. Cleland         /
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, July 17, 2020, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner               /
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
 S:\Cleland\Cleland\HEK\Civil\20-11152.COMPLETEMEDICAL.motion.to.transfer.venue.BK.HEK.2.docx




                                                                             10
